      CaseCase
          3:21-mj-05101-DWC-BHS
               1:13-cr-00096-PB Document
                                  Document
                                         1 Filed
                                           9-4 Filed
                                                 09/25/13
                                                      05/24/21
                                                           PagePage
                                                                1 of 51 of 5

                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )                     1:13-cr- 96-01-PB
                                               )
IDRIS SOYEMI                                   )
____________________________________

                                            INDICTMENT

The Grand Jury charges:
                                             Introduction
At all times material to this Indictment:
1. Defendant IDRIS SOYEMI (“SOYEMI”) resided in New York and utilized the e-mail

   address, ketay01@yahoo.com.

2. Personally identifiable information (“PII”) can include individuals’ names, addresses, social

   security numbers, dates of birth, places of work, duration of work, state driver’s license

   numbers, mothers’ maiden names, bank account numbers, bank routing numbers, e-mail

   account names, and other account passwords.

3. “Carding” refers to an assortment of illegal activities revolving around the theft and

   fraudulent use of PII and payment card data, and “carders” refers to individuals who are

   engaged in illegal carding activity.

4. From approximately 2009 to February of 2013, certain e-mail addresses known to the grand

   jury (“E-mail Address 1 and E-mail Address #2”) were utilized by a particular vendor of PII

   (“VENDOR”). VENDOR utilized those e-mail accounts to communicate with prospective

   and actual buyers of PII and to transfer stolen PII to customers. VENDOR also operated

   websites through which customers could purchase PII. The PII that VENDOR offered for

   sale, sold, and/or transferred to others were stolen or otherwise illegally obtained, and

   VENDOR was not authorized to possess, transfer, and/or sell the PII.

                                                   1
     CaseCase
         3:21-mj-05101-DWC-BHS
              1:13-cr-00096-PB Document
                                 Document
                                        1 Filed
                                          9-4 Filed
                                                09/25/13
                                                     05/24/21
                                                          PagePage
                                                               2 of 52 of 5

5. Between January 2013 and February 2013, SOYEMI, while utilizing the e-mail address

   ketay01@yahoo.com, communicated with VENDOR regarding the unlawful purchase of PII.

6. Between on or about January 31 and February 1, 2013, SOYEMI, while utilizing the e-mail

   address ketay01@yahoo.com, sent to VENDOR the names and addresses of seven (7)

   individuals in the United States and requested, and did purchase, from VENDOR, without

   lawful authority, a means of identification of another person, namely the Social Security

   Numbers and Dates of Birth that corresponded to the names he had sent VENDOR, with the

   intent to commit, and to aid and abet, and in connection with, an unlawful activity that

   constitutes a violation of Federal law, namely: wire fraud in violation of 18 U.S.C. § 1343,

   bank fraud in violation of 18 U.S.C. § 1344, and access device fraud in violation of 18 U.S.C.

   §1029.

7. On or about February 2, 2013, SOYEMI, while utilizing the e-mail address

   ketay01@yahoo.com, sent to VENDOR the names and addresses of ten (10) individuals in

   the United States and requested, and did purchase, from VENDOR, without lawful authority,

   a means of identification of another person, namely the Social Security Numbers and Dates

   of Birth that corresponded to the names he had sent VENDOR, with the intent to commit,

   and to aid and abet, and in connection with, an unlawful activity that constitutes a violation

   of Federal law, namely: wire fraud in violation of 18 U.S.C. § 1343, bank fraud in violation

   of 18 U.S.C. § 1344, and access device fraud in violation of 18 U.S.C. §1029.

8. On or about February 2, 2013, SOYEMI, while utilizing the e-mail address

   ketay01@yahoo.com, sent to VENDOR the names and addresses of an additional ten (10)

   individuals in the United States and requested, and did purchase, from VENDOR, without

   lawful authority, a means of identification of another person, namely the Social Security

   Numbers and Dates of Birth that corresponded to the names he had sent VENDOR, with the

   intent to commit, and to aid and abet, and in connection with, an unlawful activity that

                                                2
     CaseCase
         3:21-mj-05101-DWC-BHS
              1:13-cr-00096-PB Document
                                 Document
                                        1 Filed
                                          9-4 Filed
                                                09/25/13
                                                     05/24/21
                                                          PagePage
                                                               3 of 53 of 5

   constitutes a violation of Federal law, namely: wire fraud in violation of 18 U.S.C. § 1343,

   bank fraud in violation of 18 U.S.C. § 1344, and access device fraud in violation of 18 U.S.C.

   §1029.

9. On or about February 5, 2013, SOYEMI, while utilizing the e-mail address

   ketay01@yahoo.com, sent to VENDOR the names and addresses of nine (9) individuals in

   the United States and requested, and did purchase, from VENDOR, without lawful authority,

   a means of identification of another person, namely the Social Security Numbers and Dates

   of Birth that corresponded to the names he had sent VENDOR, with the intent to commit,

   and to aid and abet, and in connection with, an unlawful activity that constitutes a violation

   of Federal law, namely: wire fraud in violation of 18 U.S.C. § 1343, bank fraud in violation

   of 18 U.S.C. § 1344, and access device fraud in violation of 18 U.S.C. §1029.

10. Beginning on February 10, 2013, E-mail Address 1 was controlled by an undercover agent

   located in New Hampshire (“UC agent”), who utilized this e-mail account to correspond with

   others, including SOYEMI, while posing as VENDOR.


                                          COUNT ONE
                                            Wire Fraud
                                        (18 U.S.C. § 1343)

11. The allegations set forth in paragraphs 1 through 10 of the Indictment are re-alleged and

   incorporated as set forth herein.

12. Beginning at a date uncertain, but at least as early as January 31, 2013, and continuing to a

   date uncertain, but at least as late as April 2, 2013, the defendant

                                           IDRIS SOYEMI

   devised and intended to devise a scheme and artifice to defraud, and for obtaining money and

   property by means of materially false and fraudulent pretenses, representations, and

   promises.



                                                 3
     CaseCase
         3:21-mj-05101-DWC-BHS
              1:13-cr-00096-PB Document
                                 Document
                                        1 Filed
                                          9-4 Filed
                                                09/25/13
                                                     05/24/21
                                                          PagePage
                                                               4 of 54 of 5

                                         Manner and Means

13. It was part of the scheme that SOYEMI contacted and corresponded with individuals,

   including VENDOR and the UC agent, via e-mail, including via the e-mail address

   ketay01@yahoo.com.

14. It was further part of the scheme that, via e-mail, SOYEMI sought to obtain information from

   VENDOR about the websites that VENDOR operated for the purpose of selling PII.

15. It was further part of the scheme that SOYEMI sought to obtain information about prices for

   various types of PII from the VENDOR, and the UC agent via e-mail.

16. It was further part of the scheme that SOYEMI asked the UC agent via e-mail when he,

   SOYEMI, could regain access to VENDOR’s website (from which SOYEMI had previously

   purchased PII) and that SOYEMI could no longer access.

17. It was further part of the scheme that SOYEMI e-mailed the UC agent to obtain PII,

   specifically unauthorized access devices, namely Social Security Numbers and Dates of

   Birth.

18. It was further part of the scheme that SOYEMI intended to utilize such PII in order to

   commit fraud and to obtain money and property by materially false and fraudulent pretenses,

   representations, and promises.

19. Between on or about February 26 and 27, 2013, in the District of New Hampshire and

   elsewhere, the defendant

                                          IDRIS SOYEMI

   in furtherance of, and for the purpose of executing, such scheme and artifice to defraud,

   transmitted and caused to be transmitted in interstate commerce, from New York to New

   Hampshire, wire communications, including writings, signals, and sounds, specifically e-

   mails, for the purpose of executing the scheme to defraud, to the UC agent in New

   Hampshire asking the UC agent for a means of identification of another person, namely, six

                                                4
     CaseCase
         3:21-mj-05101-DWC-BHS
              1:13-cr-00096-PB Document
                                 Document
                                        1 Filed
                                          9-4 Filed
                                                09/25/13
                                                     05/24/21
                                                          PagePage
                                                               5 of 55 of 5

   (6) Social Security Numbers and Dates of Birth after he provided the UC agent with the

   names and addresses of six (6) individuals in the United States whose Social Security

   Numbers and Dates of Birth he wanted.

   In violation of Title 18, United States Code, Sections 1343.

                                           COUNT TWO
                                Attempt to Commit Identification Fraud
                                 (18 U.S.C. §§ 1028(f) & 1028(a)(7))

20. The allegations set forth in paragraphs 1 through 10 and 12 through 19 of the Indictment are

   re-alleged and incorporated as set forth herein.

21. Between on or about February 26 and 27, 2013, in the District of New Hampshire and

   elsewhere, the defendant

                                          IDRIS SOYEMI

   attempted to possess, without lawful authority, a means of identification of another person,

   namely, six (6) Social Security Numbers and Dates of Birth with the intent to commit, and to

   aid and abet, and in connection with, an unlawful activity that constitutes a violation of

   Federal law, namely: wire fraud in violation of 18 U.S.C. § 1343, bank fraud in violation of

   18 U.S.C. § 1344, and access device fraud in violation of 18 U.S.C. §1029.

   In violation of Title 18, United States Code, Sections 1028(f) and 1028(a)(7).


September 25, 2013
                                                                    A TRUE BILL

                                                                    /s/ Foreperson
                                                                    Grand Jury Foreperson



JOHN P. KACAVAS
United States Attorney


/s/ Arnold H. Huftalen
Arnold H. Huftalen
Assistant U.S. Attorney

                                                5
